 
PREPARED BY AND UPON
RECORDATION RETURN TO:
Bryan Cave LLP
1200 Main Street, Suite 3500
Kansas City, Missouri 64105
Attention: Dennis M. Alt
 

--------------------------------------------------------------------------------

(space above reserved for Recorder’s use)
 
MISSOURI LEASEHOLD DEED OF TRUST,
ASSIGNMENT OF RENTS AND SECURITY AGREEMENT
 
SHOW ME ETHANOL, LLC,
a Missouri limited liability company,
as Grantor
 
to
 
THOMAS F. KREAMER,
as Trustee
 
for the benefit of
 
STATE BANK OF SLATER,
 
as Grantee (Agent)
 
Dated as of June 5, 2008


Location:
Carroll County, Missouri
Grantee’s
 
Address:
201 West Maple Street, Slater, MO 65349, Attention: William L. Summers
Legal
 
Description:
See Exhibit A attached hereto


--------------------------------------------------------------------------------


 
THIS AGREEMENT SECURES AMONG OTHER THINGS FUTURE ADVANCES AND OBLIGATIONS AND IS
TO BE GOVERNED BY THE PROVISIONS OF SECTION 443.055 OF THE MISSOURI REVISED
STATUTES. THE TOTAL PRINCIPAL AMOUNT OF OBLIGATIONS THAT MAY BE SECURED
HEREUNDER IS $3,590,000.
 
MISSOURI LEASEHOLD DEED OF TRUST,
ASSIGNMENT OF RENTS AND
SECURITY AGREEMENT
 
THIS MISSOURI LEASEHOLD DEED OF TRUST, ASSIGNMENT OF RENTS AND SECURITY
AGREEMENT (“Deed of Trust”) is made and executed as of the second day of
June, 2008, by SHOW ME ETHANOL, LLC, a Missouri limited liability company, whose
address is 807 West Main, P.O. Box 158, Richmond, Missouri 64085 (“Grantor”),
THOMAS F. KREAMER, a Missouri resident, with an address of c/o Bryan Cave LLP,
1200 Main Street, Suite 3500, Kansas City, Missouri 64105 (the “Trustee”), for
the benefit of STATE BANK OF SLATER, with an address of 201 West Maple Street,
Slater, MO 65349, Attention: William L. Summers, as agent (in such capacities
and together with any successors in such capacities, “Agent”) for the lending
institutions (collectively, whether one or more, the “Lender”), from time to
time a party to the Loan and Security Agreement (as defined below).
 
A. Debt. Grantor has executed various 9% Subordinated Secured Promissory Notes
Due June 4, 2010 (collectively, whether one or more, the “Note”) evidencing an
aggregate loan in the amount of $3,590,000.00 by the Lender to Grantor, pursuant
to the terms contained in that certain Loan and Security Agreement, dated June
5, 2008 (“Loan and Security Agreement”). Each Note is more fully described on
Exhibit B attached hereto and incorporated herein. A condition to such loan is
the granting of this Deed of Trust by Grantor as security for the obligations of
Grantor under the Note. The Note, this Deed of Trust, the Loan and Security
Agreement and all other instruments and documents evidencing, securing or
relating to the indebtedness evidenced by the Note are referred to herein as the
“Loan Documents.” The execution and delivery of the Note, this Deed of Trust and
the other Loan Documents to which Grantor is a party is a condition precedent to
Lender making the loans to Grantor evidenced by the Note.
 
B. Grant. Grantor, in consideration of the debt and trust herein described, and
the sum of Ten Dollars ($10.00) and other good and valuable consideration to it
paid by the Lender and Agent, the receipt and sufficiency of which are hereby
acknowledged, does by these presents GRANT, BARGAIN AND SELL, CONVEY AND CONFIRM
unto the Trustee all of Grantor’s right, title and interest in that certain
leasehold estate which is evidenced by that certain Lease Agreement, by and
between Carroll County, Missouri, a third class township and political
subdivision of the State of Missouri, as grantor/lessor thereunder, and Grantor,
as grantee/lessee thereunder, (collectively, the “Lease”), which affects the
property located in Carroll County, Missouri, whether now owned or acquired in
the future, and described on Exhibit A attached to and incorporated into this
Deed of Trust by this reference, for the use and benefit of Agent.
 
TOGETHER WITH all the improvements now or in the future erected on the property,
and all tenements, hereditaments and appurtenances belonging or appertaining to
such property and improvements, all fixtures, furnishings, equipment,
appliances, machinery and other personal property now or in the future located
on or used in connection with such property and all easements, leases, rents,
profits, insurance and condemnation proceeds, royalties, mineral, oil and gas
rights and profits, water rights and water stock now or in the future becoming a
part of or relating to such property, and all replacements, substitutions,
additions to and proceeds and products of the foregoing. All of the property,
real, personal or mixed, described in this paragraph is referred to in this Deed
of Trust as the “Mortgaged Property.”


--------------------------------------------------------------------------------



C. TO HAVE AND TO HOLD the Mortgaged Property unto the Trustee, and its
successors and assigns, in accordance with the provisions contained herein, for
the use and benefit of Agent.
 
D. NOW, THEREFORE, if Grantor pays and performs its obligations under the Note
and the other Loan Documents and complies with each and every agreement,
condition and covenant contained and set forth in this Deed of Trust, the Note
and all related documents, then this Deed of Trust will be released, without
warranty, at the request and cost of Grantor.
 
E. Secured Obligations. This Deed of Trust secures to Agent: (a) the repayment
of all obligations evidenced by the Note, including interest; (b) the payment of
all other sums now or in the future advanced by Lender and Agent under the Note,
this Deed of Trust or the other Loan Documents, and the performance of all
future obligations of Grantor to Lender and Agent under the Loan Documents,
provided that at no time will the total principal amount secured by this Deed of
Trust, not including sums advanced to protect the security of this Deed of
Trust, or for any other purposes specified in Section 443.055 of the Revised
Statutes of Missouri, as amended, exceed the principal sum stated on the face of
this Deed of Trust; and (c) the payment and performance of Grantor’s other
covenants, agreements and obligations under the Note, this Deed of Trust and
under the other Loan Documents (all referred to as the “Secured Obligations”).
 
F. Representations, Covenants and Warranties. Grantor represents, covenants, and
warrants:
 
(a) that the Lease is in full force and effect and has not been modified or
amended in any manner whatsoever;
 
(b) that there are no defaults under the Lease, and no event has occurred, that,
with the giving of notice, the passage of time, or both, would constitute a
default under the Lease;
 
(c) that all rents, additional rents, and other sums due and payable under the
Lease have been paid in full to the extent they were payable before the date of
this Deed of Trust;
 
(d) that neither Grantor nor the landlord under the Lease has commenced any
action or given or received any notice for the purpose of terminating the Lease;
 
(e) that the interest of the tenant under the Lease is vested in the Grantor;
 
(f) the quiet and peaceful possession of Lender and Agent;
 
(g) that the Grantor will defend the leasehold estate created by the Lease for
the entire remainder of the term set forth in the Lease, against all and every
person or persons lawfully claiming, or who may claim the same or any part of
the Lease, subject only to the payment of the rents reserved in the Lease and to
the performance and observance of all the terms, covenants, conditions and
warranties of the Lease, subject in each case to the permitted encumbrances (the
“Permitted Encumbrances”) set forth on Exhibit B.

2

--------------------------------------------------------------------------------



G. Assignment of Leases and Rents. Grantor hereby assigns to Agent all leases
and other agreements, written or oral, now in existence or hereafter arising for
the use or occupancy of all or any portion of the Mortgaged Property, and all
the rents, issues, and profits of all or any part of the Mortgaged Property and
all funds received by Grantor for any use, sale, or lease of all or any part of
the Mortgaged Property, as further security for the payment and performance of
the Secured Obligations, and Grantor grants to Agent the right to enter upon and
to take possession of the Mortgaged Property and every part thereof for the
purpose of collecting the same and to let the Mortgaged Property or any part
thereof, and to apply the rents, issues, and profits, after payment of all
necessary charges and expenses, on account of the Loan Documents. This
assignment and grant will continue in effect until this Deed of Trust is
released. Notwithstanding the foregoing, Grantor will have the right, under a
license now granted by Agent to Grantor, to collect and receive said rents,
issues, and profits until the occurrence of an Event of Default (as defined
below); and Grantor agrees to use such rents, issues, and profits in payment of
principal, interest and other obligations becoming due under the Loan Documents
and in payment of taxes, assessments, sewer rates, water rents, and carrying
charges becoming due against the Mortgaged Property, but such right of Grantor
will be revoked automatically upon the occurrence of an Event of Default.
Grantor will not, without the written consent of Agent, receive or collect rent
from any tenant of all or any part of the Mortgaged Property for a period of
more than one month in advance, and if an Event of Default occurs, Grantor will
pay monthly in advance to Agent, or to any receiver appointed to collect such
rents, issues, and profits, the higher of the fair and reasonable rental value
or the rent reserved in any written lease for the use and occupation of the
Mortgaged Property or of such part of the Mortgaged Property as may be in the
possession of Grantor, and upon default in any such payment will, at the option
of Agent, vacate and surrender the possession of the Mortgaged Property to Agent
or to such receiver, and if Grantor fails to do so, Grantor may be evicted by
summary proceedings. Upon demand, Grantor will execute and deliver to Agent such
further assignments and other documents and instruments as Agent may deem
advisable to carry out or evidence the assignment set forth in this section.
 
H. Security Agreement. This Deed of Trust, in addition to being a lien on real
estate, also is a security agreement by and between Grantor, as debtor, and
Agent, as secured party, with respect to all of the Mortgaged Property which is
personal property (the “Personal Property”), and this Deed of Trust creates and
grants to Agent a first lien and security interest in all Personal Property
(subject only to the Permitted Encumbrances) until the Secured Obligations are
paid in full. Grantor hereby grants to Agent a security interest in all of the
Personal Property as security for the payment and performance of the Secured
Obligations. Upon the occurrence of any Event of Default, Agent will have all
the rights and remedies of a secured party under the Uniform Commercial Code and
any other applicable laws. This Deed of Trust will also constitute a Uniform
Commercial Code financing statement for purposes of perfecting Agent’s interest
in the Personal Property and fixtures described herein.
 
GRANTOR AND AGENT FURTHER COVENANT AND AGREE AS FOLLOWS:
 
1. Payment and Performance of Obligations. Grantor must promptly pay and perform
when due all of the Secured Obligations.
 
2. Claims Against Mortgaged Property. Grantor will pay, from time to time when
the same become due, all claims and demands of mechanics, materialmen, laborers,
and others which, if unpaid, might result in, or permit the creation of, a lien
on all or any part of the Mortgaged Property, whether prior or subordinate to
this Deed of Trust, or on the revenues, rents, issues, income, and profits
arising from the Mortgaged Property, and in general will do or cause to be done
everything necessary so that the priority of this Deed of Trust will be fully
preserved, at the cost of Grantor, without expense to Lender or Agent. Agent at
its option may be subrogated for further security to the lien of any prior
encumbrance, mechanic’s lien, or vendor’s lien on the Mortgaged Property paid
out of the proceeds of the Note, even though the same be released of record.
 
3. Reserved.

3

--------------------------------------------------------------------------------



4. Preservation and Maintenance of Mortgaged Property. Grantor covenants and
agrees not to permit or commit any waste on or of the Mortgaged Property and to
maintain the Mortgaged Property at all times in a state of good repair and
condition; to comply with, or cause to be complied with, all statutes,
ordinances, and requirements of any governmental or other authority relating to
the Mortgaged Property; and to do or permit to be done to the Mortgaged Property
nothing that will alter or change the use and character of the Mortgaged
Property or in any way impair or weaken the security of this Deed of Trust or
otherwise diminish the value of the Mortgaged Property. In case of the refusal,
neglect, or inability of Grantor to repair and maintain the Mortgaged Property,
Agent may, at its option, make such repairs or cause repairs to be made, and
advance money to do so.
 
5. Taxes and Public Charges. Grantor will pay and discharge, before delinquency,
all taxes (including real and personal property taxes and income, franchise,
withholding, profits, and gross receipts taxes); all general and special
assessments, levies, permits, inspection, and license fees; all water and sewer
rents and charges; and all other public charges, whether of a like or different
nature, imposed upon or assessed against Grantor or all or any part of the
Mortgaged Property or upon the revenues, rents, issues, income, and profits of
the Mortgaged Property or arising in respect of the occupancy, use, or
possession of the Mortgaged Property. Grantor will, upon the request of Agent,
deliver to Agent receipts evidencing the payment of all such taxes, assessments,
and other public charges.
 
6. Insurance.
 
(a) Grantor agrees to maintain in force at all times (i) comprehensive, general
liability insurance, including premises, operations, and products liability,
with limits and deductibles satisfactory to Agent; and (ii) “all risk” property
insurance, including, without limitation, fire, windstorm, explosion, such other
risks usually insured against by owners of like properties, and such other
coverages as Agent may from time to time require on the Mortgaged Property, in
an amount equal to the full replacement cost of the portion of the Mortgaged
Property constituting improvements and Personal Property and must be sufficient
to prevent the application of coinsurance provisions, and with only such
deductibles as Agent may approve. If any of the Mortgaged Property is designated
as a flood prone or a flood risk area, as defined by the Flood Disaster
Protection Act of 1973, as amended, Grantor will maintain flood insurance in an
amount and with such deductibles to be determined by Agent from time to time,
and also must comply with any additional requirements of the National Flood
Insurance Program as set forth in said Act. Grantor must maintain in force at
all times workers’ compensation insurance respecting all employees of Grantor as
required by law.
 
(b) All such insurance must be written by companies, on forms and with
endorsements all satisfactory to Agent, all with satisfactory loss-payable and
standard non-contribution mortgagee clauses attached in favor of Agent (or, in
case of a foreclosure sale, in favor of the owner of the certificate of sale).
Grantor must promptly deliver to Agent a certificate of insurance on all
policies and endorsements, and all renewals. All such policies must provide for,
among other things, thirty (30) days’ prior written notice to Agent of their
expiration or any cancellation or modification. Not less than ten (10) days
prior to the expiration of any such policy, a certified copy of an appropriate
renewal policy must be delivered to Agent.
 
7. Escrows. Upon an Event of Default, Agent may require that a sum equal to
1/12th of the total estimated amount of the current year’s taxes and assessments
against the Mortgaged Property and estimated insurance premiums for insurance
coverages required to be provided by Grantor be paid monthly in advance to Agent
on the first day of each month. If the fund created by such payments exceeds the
actual amount of taxes, assessments and premiums, the excess will be credited to
Grantor and applied to future taxes, assessments and premiums, or to interest or
principal, as Agent may elect. The waiving of such monthly payments at any time
will not bar Agent from later requiring Grantor to make such payments. No
interest will be paid by Agent on any of such funds. The funds provided for in
this Section are solely for the added protection of Agent and entail no
responsibility on Agent’s part beyond the allowing of due credit, without
interest, for the sums actually received by it. Upon any assignment of this Deed
of Trust by Agent, any funds on hand will be turned over to the assignee and any
responsibility of Agent with respect to such funds will terminate.

4

--------------------------------------------------------------------------------



8. Condemnation. If all or any part of the Mortgaged Property is taken or
damaged by the exercise of the power of eminent domain, Grantor may contest the
same in good faith so long as Grantor is not in default under any of the Loan
Documents, but the award for any property so taken is hereby assigned to Agent,
and Agent, upon such award becoming final, is authorized, in the name of Grantor
or Agent, as appropriate, to execute and deliver acquittances for, and release
of, any such award and to collect and apply the proceeds, after the payment of
all of Agent’s and Lender’s expenses in connection with such proceedings
(including attorneys’ fees), to the payment of the Secured Obligations (such
application to be in such order as Agent may elect), and the remainder, if any,
will be paid to Grantor.
 
9. Casualty Loss. If any of the Mortgaged Property is destroyed or damaged by
fire or any other cause, whether insured or uninsured, and if such damage is
Substantial Damage, Grantor will, at Agent’s option, either (i) restore or
rebuild the damaged Mortgaged Property or (ii) apply any insurance or other
proceeds to the payment of the Secured Obligations. If any damage occurs that is
not Substantial Damage, Grantor must promptly restore or rebuild the damaged
Mortgaged Property so that it is at least of equal value and substantially the
same character as prior to the damage or destruction. If Agent elects to require
Grantor to rebuild the damaged Mortgaged Property or if such damage is not
Substantial Damage, then Agent will make any insurance or other proceeds that
have been paid to Agent available to Grantor in accordance with such reasonable
disbursement procedures as Agent may impose. Any surplus that remains out of the
insurance proceeds after payment of such cost of rebuilding or restoration may,
at the option of Agent, (i) be applied on account of the Secured Obligations or
such portion as Agent will determine, in such order of maturity as Agent may
determine, but without any change in the amount of the monthly payments due
under the Note, or (ii) be paid to Grantor. If the Mortgaged Property is
acquired by Agent or, as the result of a foreclosure, by anyone else, Grantor’s
right to any insurance policies and proceeds resulting from damage to the
Mortgaged Property prior to the acquisition will pass to Agent or the other
party, as the case may be.
 
10. Protection of Agent’s Security. Agent may, at its option, and without
waiving its right to accelerate the Secured Obligations and to foreclose this
Deed of Trust, pay either before or after default any or all of those certain
obligations required by the terms of this Deed of Trust to be paid by Grantor
for the protection of the Deed of Trust security or for the collection of any of
the Secured Obligations or may bring or intervene in any legal proceeding for
the protection of the Deed of Trust security. All sums so advanced, paid or
expended by Agent or Lender (including, to the extent permitted by law,
attorneys’ fees and expenses) will become part of the Secured Obligations, and
will bear interest from the date thereof at the interest rates set forth in the
Note, and become an integral part of the Secured Obligations, subject in all
respects to the terms, conditions, and covenants of the Loan Documents, as fully
and to the same extent as though a part of the original indebtedness evidenced
by the Note and secured by this Deed of Trust, except that such sums will be
repaid to Agent upon demand.
 
11. Inspection. Agent or its agent may enter upon and inspect the Mortgaged
Property at reasonable times upon reasonable notice.
 
12. Grantor Not Released; Forbearance by Agent Not a Waiver. Extension of the
time for payment of the sums secured by this Deed of Trust granted by Agent to
Grantor or any successor in interest will not operate to release Grantor or
Grantor’s successors in interest from liability under this Deed of Trust. Agent
will not be required to commence proceedings against any successor in interest
or refuse to extend time for payment of the sums secured by this Deed of Trust
by reason of any demand made by the original Grantor or Grantor’s successors in
interest. Any forbearance by Agent in exercising any right or remedy will not be
a waiver of or preclude the exercise of any right or remedy.

5

--------------------------------------------------------------------------------



13. Loan Charges. In no event will the total of all amounts payable under the
Loan Documents, whether of interest or of other charges which may or might be
characterized as interest, exceed the maximum rate or amount permitted to be
charged under applicable law. If Agent receives any payment that is or would be
in excess of the interest or other charge permitted to be charged under
applicable law, the portion of the payment which is in excess of the permissible
amount will have been, and will be deemed to have been, a payment in reduction
of the principal balance of the Note, or, if such portions exceed the unpaid
principal balances, the excess will be refunded to Grantor.
 
14. Reserved.
 
15. Notices. All notices or other communications required or permitted to be
given pursuant to the provisions of this Deed of Trust will be deemed to have
been duly given or made: if by hand, immediately upon delivery; if by telex,
immediately upon confirmation of receipt; if by express mail or any other
public, semi-public, or private overnight delivery service, one (1) day after
dispatch; and if mailed by certified mail, postage prepaid and return receipt
requested, three (3) days after deposit in the mail. All such notices and
communications will be given to the parties at their respective addresses set
forth in this Deed of Trust, or to such other addresses as either party may
designate by notice in accordance with the terms of this section.
 
16. Governing Law; Severability; Conformity. This Deed of Trust will be governed
by the law of Missouri (the “State”). In the event that any provision or clause
of the Loan Documents conflicts with applicable law, such conflict will not
affect other provisions of the Loan Documents which can be given effect without
the conflicting provision. To this end, the provisions of the Loan Documents are
declared to be severable. To the extent Missouri law may now or hereafter impose
requirements or set limitations on Lender’s or Agent’s rights under the Loan
Documents, the Loan Documents will be conformed to comply in all respects to the
law as it may from time to time be amended.
 
17. Events of Default. Each of the following will constitute an “Event of
Default” under this Deed of Trust: (a) failure of Grantor to make any payment of
principal or interest or any other amount due under the Loan Documents, when the
same become due and payable, whether at maturity, or by acceleration as provided
in the Loan Documents; (b) failure of Grantor to make any payment when due
(including any applicable notice or grace periods) in accordance with the terms
of any prior or subordinate mortgage or deed of trust or the notes secured
thereby, or failure to perform any of the other terms, covenants and conditions
of any prior or subordinate mortgage or deed of trust, or the notes secured
thereby, on or before the date for such performance (including any applicable
cure or grace periods); (c) failure of Grantor to observe or perform any
nonmonetary covenant or agreement contained in the Loan Documents; (d) failure
of Grantor to observe or perform any other obligation to, or covenant or
agreement with Agent on or before the date for such performance (including any
applicable cure or grace periods); (e) appointment of a receiver, trustee or
liquidator (or other similar official) of Grantor or of the Mortgaged Property
or any portion thereof in any proceeding or by any federal or state officer or
agency and such appointee is not discharged within sixty (60) days after such
appointment or Grantor’s consent to such appointment; (f) Grantor files a
petition in bankruptcy or for reorganization or for an arrangement under state
law, now or hereafter in effect, or Grantor makes an assignment for the benefit
of its creditors, or admits in writing its inability to pay its debts generally
as they become due, or suspends payment of obligations or takes any action in
furtherance of any of the foregoing; (g) a petition or claim of involuntary
bankruptcy is filed against Grantor under the Bankruptcy Code or any similar
federal or state law, now or hereafter in effect, and (1) Grantor consents to
such filing, or (2) fails to obtain a final order dismissing such petition or
claim within thirty (30) days after the such filing; or (h) Grantor gives any
notice pursuant to Section 443.055 of the Revised Statutes of Missouri, as
amended, or otherwise by which Grantor elects to terminate the operation of this
Deed of Trust as security for future advances or future obligations made or
incurred after the date Agent receives such notice, or Grantor takes any other
action for the purpose of limiting or attempting to limit the operation of this
Deed of Trust as such security. Grantor acknowledges, represents and warrants
that this Deed of Trust is collateral for a loan given in a business
transaction, as contemplated by Section 443.055(10) of the Revised Statutes of
Missouri, as amended.

6

--------------------------------------------------------------------------------



18. Remedies. At any time after an Event of Default has occurred, the whole of
the obligations set forth in the Loan and Security Agreement and the other
Secured Obligations will become due at Agent’s option immediately or at any time
thereafter at the continuing option of Agent, and this Deed of Trust will remain
in force, and Agent may exercise any right, power or remedy permitted to it by
law or by contract, and in particular, without limiting the generality of the
foregoing, Agent will have the absolute right, at its option, to pursue one or
more of the following remedies:
 
(a) Agent will be entitled, immediately or thereafter, without notice or demand,
to the extent permitted by the laws of the State, (i) to institute suit to
enforce the rights of Agent and (ii) to enforce, at Agent’s continuing option,
payment of all Secured Obligations by action to foreclose this Deed of Trust,
either or both, concurrently or otherwise; and one action or suit will not abate
or be a bar to or waiver of the Agent’s right to institute or maintain the
other, provided that Agent will have only one payment and satisfaction of the
Secured Obligations.
 
(b) Agent will have the right from time to time to take action to recover any
sums, whether interest, principal or any installment of either, or any other
sums required to be paid under the Loan Documents, as the same become due,
without regard to whether or not the principal sum secured or any other Secured
Obligations will be due, and without prejudice to the right of Agent thereafter
to bring an action of foreclosure, or any other action, or commence foreclosure
proceedings under the power of sale, for a default or Event of Default by
Grantor existing at the time such earlier action was commenced.
 
(c) The Trustee may proceed to sell all or any part of the Mortgaged Property,
at public vendue, to the highest bidder, at the customary place in the county in
which the Mortgaged Property is located, for cash, first giving the public
notice required by law of the time, terms and place of sale, and of the property
to be sold; and upon such sale will execute and deliver a deed of conveyance of
the property sold to the purchaser or purchasers of the property, and any
statement or recital of fact in such deed in relation to the nonpayment of
indebtedness hereby secured, existence of the indebtedness so secured, notice of
advertisement, sale, receipt of money, and the happening of any of the events by
which any successor trustee became successor as herein provided, will be prima
facie evidence of the truth of such statement or recital; and the Trustee will
receive the proceeds of such sale, and the Trustee covenants faithfully to
perform the trust herein created. Until a sale is held hereunder, the Trustee
hereby lets the Mortgaged Property to Grantor upon the following terms and
conditions: Grantor, and any and all persons claiming or possessing the
Mortgaged Property, and any part thereof, by, through, or under it will pay rent
therefor at the rate of one cent per month, payable monthly upon demand and will
surrender peaceable possession of the Mortgaged Property and any and every part
thereof to the Trustee, any of its successors or assigns, or purchasers thereof,
without notice or demand therefor, upon the occurrence of any Event of Default.
 
(d) Any court of competent jurisdiction may, at any time or times, either before
or after a foreclosure sale, without notice and without requiring bond, without
regard to the solvency or insolvency of any person liable for payment of the
Secured Obligations, and without regard to whether Agent has exercised or is
exercising any other available remedy, appoint, as a matter of strict right and
as an admitted equity, a receiver for the benefit of Agent, with power to
collect the rents, issues, and profits of the Mortgaged Property, due and to
become due. These provisions for the appointment of a receiver and assignment of
rents are an express condition upon which the loan to Grantor and the financial
accommodations to Grantor have been made. The receiver, out of such rents,
issues, and profits when collected, may pay all attorneys’ fees and expenses;
may pay all costs and operating expenses incurred in the management and
operation of the Mortgaged Property; may pay and secure the release of prior or
coordinate liens, if any; may pay taxes, assessments, water and other utility
charges, and insurance premiums, then due or thereafter accruing; may make and
pay for any repairs to the Mortgaged Property deemed advisable to Agent; and may
pay all or any part of the Secured Obligations then due and payable, or other
sums secured hereby or any deficiency decree entered in any foreclosure
proceedings or otherwise as Agent may direct, all in such order of application
as Agent may direct.

7

--------------------------------------------------------------------------------



(e) Agent will have all the rights and remedies of a secured party under the
Uniform Commercial Code and any other applicable laws. Agent may appoint or
delegate any one or more persons as agent to perform any act or acts necessary
or incident to any sale held by Agent, including the sending of notices and the
conduct of the sale, but in the name and on behalf of Agent. Further, Agent may
proceed as set forth in Section 9-604 of the Uniform Commercial Code which
provides that if a security agreement covers both real and personal property, as
is the case herein, Agent may proceed against only the personal property or
proceed against both the real and personal property in accordance with the
rights and remedies in respect of the real property, in which case the
provisions of the Uniform Commercial Code do not apply. Agent is hereby
authorized to direct the Trustee to foreclose the personal property in
accordance with the real property rights and remedies as set forth herein.
 
(f) Agent may exercise any and all other remedies available at law or in equity.
 
19. Substitute Trustee. Agent, at its option, may from time to time remove
Trustee and appoint a successor trustee to any Trustee appointed hereunder by an
instrument recorded in the county in which this Deed of Trust is recorded.
Without conveyance of the Mortgaged Property, the successor trustee will succeed
to all the title, power and duties conferred upon Trustee herein and by
applicable law.
 
20. Lender in Possession. Upon any default with respect to the Secured
Obligations or upon abandonment of the Mortgaged Property by Grantor, Agent (in
person, by agent or by judicially appointed receiver) will be entitled, at
Agent’s option, to enter upon, take possession of and manage the Mortgaged
Property and to collect the rents of the Mortgaged Property, including those
past due. Any rents collected by Agent or the receiver will be applied first to
payment of the costs of management of the Mortgaged Property and collection of
rents, including, but not limited to, receiver’s fees, premiums on receiver’s
bonds and reasonable attorneys’ fees, and then to the Secured Obligations.
 
21. Costs and Expenses. Grantor agrees to pay all fees and charges incurred in
the procuring and making of this Deed of Trust or in the perfection of the lien
and security interests created by this Deed of Trust. Grantor further agrees to
pay each and all of the costs, charges and expenses, including, to the extent
permitted by law, attorneys’ fees and abstract and title insurance costs,
reasonably incurred or paid at any time by Agent because of the failure of
Grantor to perform, comply with, and abide by each and every of the agreements,
conditions, and covenants of any of the Loan Documents.

8

--------------------------------------------------------------------------------



22. Waivers. To the extent permitted by law, Grantor agrees not at any time to
insist upon, plead, claim or take any benefit or advantage, in any way
whatsoever, whether now or in the future, of any of the following: (a) any law
providing for the valuation or appraisal of all or any part of the Mortgaged
Property prior to or after any sale or sales made pursuant to this Deed of
Trust, or pursuant to the decree, judgment, or order of any court of competent
jurisdiction; or (b) any right under any statute to redeem all or any part of
the property so sold. Grantor wholly waives, for Grantor and those who claim
under Grantor (a) all rights and periods of redemption provided under Missouri
law, and (b) all right to have the Mortgaged Property or any other assets which
secure the Secured Obligations marshaled upon any foreclosure under this Deed of
Trust.
 
23. Successors and Assigns; Joint and Several Liability. The covenants and
agreements of this Deed of Trust will benefit the Agent and Agent’s successors
and assigns. Grantor’s covenants and agreements are joint and several.
 
(Remainder of this page intentionally left blank)

9

--------------------------------------------------------------------------------



BY SIGNING BELOW, Grantor accepts and agrees to the terms and covenants
contained in this Deed of Trust.
 
GRANTOR:
 
SHOW ME ETHANOL, LLC,
a Missouri limited liability company
 
By:
 
Name:
 
Title:
 

 
ACKNOWLEDGMENT
 
STATE OF ____________ )
) ss.
COUNTY OF __________ )
 
On this, the _____ day of __________________ in the year 2008, before me,
____________________, a Notary Public in and for said state, personally appeared
_____________________, Manager of Show Me Ethanol, LLC, a Missouri limited
liability company, known to me to be the person who executed the within
instrument in behalf of said limited liability company and acknowledged to me
that he/she executed the same for the purposes therein stated.
 
IN WITNESS WHEREOF, I have hereunto set my hand and affixed my notorial seat at
my office in ______________________________, ________________________, the day
and year last above written.
 

   
Notary Public in and for
said County and State

 
My commission expires:
 

--------------------------------------------------------------------------------

(The Notary Public must type or print his/her name immediately beneath his/her
signature)

S-1

--------------------------------------------------------------------------------



EXHIBIT A
 
The following real estate located in Carroll County, Missouri:
 
That portion of the North half of Section 35, Township 53 North of the base
line, Range 23 West of the Fifth Principal Meridian, Carroll County, Missouri,
described as follows: Beginning at a point on the East line of the Northwest
Quarter in said Section 35 that is North 01°50’28” East, 70.82 feet from the
center of said Section 35, said point being on the Northerly right of way line
of Missouri Highway 24; thence Westerly along a curve to the right, having a
radius of 1597.02 feet, though a central angle of 12°15’59”, an arc length of
341.90 feet along said R.O.W. line; thence North 87°48’53” West, 43.20 feet
along said R.O.W. line; thence North 02°11’07” East, 5.00 feet along said R.O.W.
line; thence North 87°48’53” West, 99.87 feet along said R.O.W. line; thence
North 00°28’54” West, 482.81 feet; thence South 83°30’24” West, 677.88 feet;
thence North 07°56’29” West, 255.90 feet; thence North 81°47’56” East, 346.62
feet; thence North 49°30’21” East, 62.47 feet; thence North 13°53’07” East,
378.24 feet; thence North 23°25’30” East, 129.10 feet; thence North 07°49’59”
West, 208.97 feet; thence South 74°43’16” East, 333.68 feet; thence South
76°58’57” East, 108.16 feet; thence North 89°54’09” East, 169.98 feet; thence
North 75°36’56” East, 302.17 feet; thence South 47°13’25” East, 294.66 feet;
thence South 15°58’29” West, 876.92 feet; thence North 77°34’13” West, 164.41
feet to the West line of the Northeast Quarter in said Section 35; thence South
01°50’28” West, 384.70 feet along said West line and along said East line to the
point of beginning.

A-1

--------------------------------------------------------------------------------



EXHIBIT B
 
DESCRIPTION OF NOTES
 

1.
9% Subordinated Secured Promissory Notes Due June 1 2010, dated June 2, 2008,
executed by Show Me Ethanol, LLC, a Missouri limited liability company to the
following Lenders in the following amounts:



Akeman Farms, Inc.
 
$
20,000
 
Baum Living Trust
 
$
40,000
 
Robert and Dorothy Bell
 
$
30,000
 
Michael and Carolyn Boland
 
$
20,000
 
Rex and Brenda Buhrmester
 
$
20,000
 
Central Missouri BioFuels, LLC
 
$
75,000
 
Harold F. Clark
 
$
30,000
 
David and Karen Durham
 
$
50,000
 
Henry W. Durham
 
$
100,000
 
James A. and Beverly J. Edwards
 
$
30,000
 
Gary L. and Mary L. Ewert
 
$
40,000
 
George Famuliner
 
$
50,000
 
James and Sandra Famuliner
 
$
50,000
 
Octavia R. Famuliner Trust
 
$
40,000
 
Farmers Grain Terminal, LLC
 
$
500,000
 
Walker C. Fletcher Trust
 
$
250,000
 
Gill Enterprises, Inc.
 
$
25,000
 
Gill Family Investments, LP
 
$
25,000
 
Viola M. Heil
 
$
20,000
 
Ralph and Mary Louise Henke, LP
 
$
50,000
 
Stephen L. Hopper
 
$
20,000
 
Jefferson City Oil Co.
 
$
300,000
 
Mike Kehoe
 
$
20,000
 
JW and Patricia Kipping
 
$
50,000
 
Mary Kipping Revocable Trust
 
$
40,000
 
Korff Farms Inc.
 
$
30,000
 
Stanley and Suzanne Kruse
 
$
25,000
 
Dale R. Ludwig
 
$
20,000
 
Joseph A. McCormick
 
$
125,000
 
Merlin Clark Farms, Inc.
 
$
30,000
 
Brenda Popp
 
$
20,000
 
Robert Quinn
 
$
25,000
 
Ray Carroll County Grain Growers, Inc.
 
$
1,000,000
 
Ray Land and Loan Company
 
$
100,000
 
Riley Brothers, LLC
 
$
150,000
 
John and Carolyn Thompson
 
$
25,000
 
John and Linda Urich
 
$
25,000
 
Rudolph Veit
 
$
20,000
 
Karen Venable Revocable Trust
 
$
100,000
 


B-1

--------------------------------------------------------------------------------



EXHIBIT C
 
PERMITTED ENCUMBRANCES
 
1.
General taxes for State/County for the year 2008 and all subsequent years, and
special assessments due or payable therewith.

 
2.
Lease Agreement, between Carroll County, Missouri, as lessor, and Show Me
Ethanol, LLC, as lessee, as evidenced by a Memorandum of Lease.

 
3.
Deed of Trust and Security Agreement, by Show Me Ethanol, LLC, to Husch Trustee,
Inc., a trustee for FCS Financial, PCA, as administrative agent, dated March 1,
2007, filed March 19, 2007, in Book 720, Page 957, in the Recorder’s Office
located in Carroll County, Missouri (“Record’s Office”).

 
4.
Assignment of Leases and Rents, by Show Me Ethanol, LLC, to FCS Financial, PCA,
as administrative agent, filed March 19, 2007, in Book 720, Page 984 in the
Record’s Office.

 
5.
Other encumbrances as provided in the title commitment.

 
B-2

--------------------------------------------------------------------------------


 